Citation Nr: 1343078	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased disability rating, in excess of 10 percent, for service-connected sinusitis/allergic rhinitis.

2. Entitlement to a compensable disability rating for service-connected left knee scar.

3. Entitlement to an increased disability rating, in excess of 10 percent, for service-connected right knee derangement. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, M.K.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and has been subsequently transferred to the Chicago, Illinois, RO.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2013.  A transcript of the hearing has been obtained and associated with the claims file.

The issue of entitlement to an increased disability rating, in excess of 10 percent, for service-connected right knee derangement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On the record, during his Board hearing on March 18, 2013, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of entitlement to an increased disability rating, in excess of 10 percent, for service-connected sinusitis/allergic rhinitis.

2. On the record, during his Board hearing on March 18, 2013, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of entitlement to a compensable disability rating for service-connected left knee scar.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal from the denial of entitlement to an increased disability rating, in excess of 10 percent, for service-connected sinusitis/allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for withdrawal of the Veteran's substantive appeal from the denial of entitlement to a compensable disability rating for service-connected left knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative. 38 C.F.R. § 20.204.

At the March 18, 2013, hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for entitlement to an increased disability rating, in excess of 10 percent, for service-connected sinusitis/allergic rhinitis and entitlement to a compensable disability rating for service-connected left knee scar as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.


ORDER

The claim of entitlement to an increased disability rating, in excess of 10 percent, for service-connected sinusitis/allergic rhinitis has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to a compensable disability rating for service-connected left knee scar has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran is currently rated at 10 percent disability for a right knee derangement.  

The Veteran testified at the March 2013 Board hearing that the current rating does not accurately reflect his current symptomatology as his condition has worsened since the December 2010 VA examination.

The Board notes that the Veteran was indeed afforded a VA examination of the right knee three years ago in December 2010.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected right knee derangement.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity and functional effects of his right knee disability.  All symptoms and functional effects of the Veteran's right knee disability should be set forth in detail.  In addition to range of motion testing, the examiner should comment on whether there is any instability of the right knee and, if so, the severity of same.  The examiner should also address the severity and functional effects that are caused by any weakness of the Veteran's right knee.  The examiner should indicate the degree to which the Veteran's right knee disability impacts his ability to engage in substantially gainful employment.

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The Veteran and his representative should then be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


